DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 18 December 2020 is entered.  Claims 1 and 3-11 are currently pending in the application.  The rejections of record from the office action dated 22 September 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Machine Translation of JP 2007098900) in view of Tojo et al. (US 4,764,562).
Takashima discloses a laminate having a first layer and a second layer adhered through vulcanization, wherein the first layer may comprise a fluororubber (i.e. layer (4)) and the second layer may comprise ethylene-alpha-olefin-diene copolymer rubber comprising 30-90 mass% ethylene, 10-70 mass% alpha-olefin unit and 15 mass% or 
It would have been obvious to one of ordinary skill in the art to choose any of the materials disclosed for the layers including those claimed and thereby arrive at the claimed invention.
Takashima does not disclose that the layer (1) contains 0.2 parts by mass or more or 0.2 to 10 parts by mass of an onium salt with respect to 100 parts by mass of the copolymer and 7 parts by mass or more or 7 parts by mass to 100 parts by mass of an inorganic compound containing oxygen and a Group 2 or 13 element with respect to 100 parts by mass of the copolymer.
Tojo discloses using magnesium oxide as a vulcanizer at an amount of 3-15 parts and using an onium salt as a vulcanizing aid for an ethylene-alpha-olefin-non-conjugated diene copolymer rubber (C6/L1-15, C7/L1-30).
Takashima and Tojo are analogous art because they both teach about vulcanizing an ethylene-alpha-olefin-non-conjugated diene copolymer.  It would have been obvious to one of ordinary skill in the art to use the magnesium oxide vulcanizer and onium salt vulcanizing aid of Tojo in the hose of Takashima because it is well known in the art to do so and doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.

Regarding claim 5, given that layer (3) is not required, it is the examiner’s position that modified Takashima meets the limitations of claim 5.
Regarding claim 6, Takashima ethylene-alpha-olefin-diene copolymer rubber comprising 30-90 mass% ethylene, 10-70 mass% alpha-olefin unit and 15 mass% or less non-conjugated diene unit (i.e. overlapping requirements (I) and (II)) ([0058]).  While there is no specific disclosure of the intrinsic viscosity, given that the copolymer is identical to that claimed it is the examiner’s position that it will intrinsically have the claimed intrinsic viscosity.  Alternatively, it would have been obvious to adjust the intrinsic viscosity to the claimed range depending on the desired processability. 
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (Machine Translation of JP 2007098900) and Tojo et al. (US 4,764,562), as applied to claim 1 above, in view of Endo et al. (WO 2015/122415 A1).
Regarding claims 6 and 8, modified Takashima discloses all of the claim limitations as set forth above.  Modified Takashima does not disclose that the B value is 1.20 or more.
Endo discloses an ethylene-alpha-olefin-non-conjugated diene copolymer having low permanent compression strain at low temperatures, good balance of elasticity at low temp and tensile strength at normal temp, having the claimed B-value (abstract).
 Takashima and Endo are analogous art because they both teach about ethylene-alpha-olefin-non-conjugated diene copolymers.  It would have been obvious to 
Regarding claim 6, while there is no specific disclosure of the intrinsic viscosity, given that the copolymer is identical to that claimed and has an identical B value, it is the examiner’s position that it will intrinsically have the claimed intrinsic viscosity.  Alternatively, it would have been obvious to adjust the intrinsic viscosity to the claimed range depending on the desired processability. 

Response to Arguments

Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
Applicant argues that Takashima and Tojo cannot be combined because Takashima discloses non-chlorinated polymers and Tojo discloses only chlorinated polymers.
However, note that while Tojo does not disclose all the features of the present claimed invention, Tojo is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely using magnesium oxide as a vulcanizer at an amount of 3-15 
Applicant’s argument is unpersuasive because applicant provides no evidence that the magnesium oxide vulcanizer and onium salt vulcanizing aid of Tojo would not be capable of vulcanizing the ethylene-alpha-olefin-diene copolymer rubber of Takashima.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782